     Case 2:20-cv-01731-KJM-DMC Document 16 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES,                                 No. 2:20-CV-1731-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    SAFECO INSURANCE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. No timely oppositions

18   to the pending motions to dismiss have been filed. While Plaintiff filed a response to Defendants’

19   motions to dismiss on October 28, 2020, it is untimely because it was not filed at least 14 days

20   prior to the noticed hearing date. Therefore, pursuant to Eastern District of California Local Rule

21   230(c), the hearing scheduled for November 4, 2020, at 10:00 a.m., before the undersigned in

22   Redding, California, is hereby taken off calendar and the matters are submitted on the record and

23   briefs without oral argument.

24                  IT IS SO ORDERED.

25

26   Dated: October 29, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
